Citation Nr: 1020004	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asthma and bronchitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1968 to August 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The Veteran presented testimony before a Decision Review 
Officer (DRO) in May 2007.  A transcript of the hearing is 
associated with the Veteran's claim folder.

The Veteran's original claim for service connection for 
asthma was denied by a rating decision in February 1970, 
because the evidence did not establish that he had asthma in 
service.  Requests to reopen the claim were denied by rating 
decisions in November 1977 and August 1978.  A claim for 
service connection for bronchitis was denied on the same 
basis in December 1999.  

The RO adjudicated the claim on the basis of whether new and 
material evidence had been submitted to reopen the previously 
denied claim.  The claims file now includes additional 
service personnel records, specifically a Form AF 618, 
Medical Board Report, dated in August 1969, which was 
provided by the Veteran in October 2006.  

Under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim; the 
threshold of submitting new and material evidence is not 
required.  This section, however, does not apply to records 
that VA could not have obtained when it decided the claim 
because the records did not exist when VA decided the claim, 
or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  38 
C.F.R. § 3.156(c)(2).

In this case, the appellant's newly-received service records 
date from his period of service and were in existence at that 
time.  There is no indication that VA could not have obtained 
these records when it decided the claim because the records 
did not exist when VA decided the claim, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records.  Therefore, reconsideration 
of the claim of entitlement to service connection for a 
respiratory condition, to include asthma and bronchitis, is 
warranted under 38 C.F.R. § 3.156(c).  An award made based 
all or in part on such records is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later. 38 C.F.R. § 3.156(c)(3).

The Veteran essentially contends that he has a respiratory 
condition due to the service.  Under Clemons v. Shinseki, 23 
Vet. App. 1 (2009), a claimant seeks service connection for 
the symptoms regardless of how those symptoms are diagnosed 
or labeled.  Thus, the Board has characterized the issue as 
noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for further development consistent with 
VA's duty to assist the Veteran in substantiating his claim, 
and applicable case law.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Veteran is seeking service connection for a respiratory 
condition, claimed as asthma and bronchitis, which he 
contends began during service and has continued 
intermittently since then.  The evidence of record 
establishes that he has been variously diagnosed as having 
bronchial asthma, bronchitis, sinusitis, seasonal allergies, 
and pneumonia.  The earliest medical evidence of a 
respiratory disorder in the claims file dates to September 
1975.

For purposes of service connection pursuant to 38 U.S.C.A. 
§ 1110, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  To 
rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004). 

The record reflects that the Veteran was discharged because 
he was unable to perform his job due to a respiratory 
disability, identified by a Medical Evaluation Board (MEB) as 
bronchial asthma.  The MEB concluded that the condition 
existed prior to service and was not aggravated by service.

Available service treatment records do not show that any 
respiratory disorder was noted at induction.  The Veteran 
expressly denied any history of asthma, sinusitis, hay fever, 
shortness of breath, or any other chronic condition relating 
to the respiratory system.  On examination, all of his 
systems were found to be normal.  Accordingly, the Veteran 
would be presumed to have been in sound condition at entry 
unless it is shown by clear and unmistakable evidence that a 
respiratory disorder existed prior to service and was not 
aggravated by service.  

The MEB's determination that asthma existed prior to service 
does not make reference to any evidence which supports this 
conclusion.  The Veteran testified in his DRO hearing that he 
did not experience any respiratory symptoms prior to service, 
and the pre-induction worksheet and physical examination 
report are consistent with his testimony.  

Thus, the evidence indicates that a respiratory disorder was 
detected in service and that the Veteran has a current 
disability.  His testimony establishes continuity of 
symptomatology since service.  A remand is therefore required 
to afford the Veteran a VA examination, in order to ascertain 
the nature of his respiratory disability and to determine 
whether it was caused or aggravated by service.  

Accordingly, the case is remanded for the following actions: 

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of his claimed respiratory 
disabilities.  The claims file must be 
made available to the examiner for review.  
The examiner should conduct a thorough 
examination and describe any pathology 
found.  For each diagnosed condition, the 
examiner should answer the following: 

i.	Does the evidence of record 
clearly and unmistakably show that 
the respiratory disorder existed 
prior to the Veteran's military 
service?

ii.	If the answer is yes, does the 
evidence clearly and unmistakably 
show that the preexisting disorder 
was not aggravated by service?  

iii.	If the answer is no, is it at 
least as likely as not (i.e., 50 
percent probability) that the 
disorder had its onset in service?  

A complete rationale should be 
provided for any opinion 
expressed.  

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


